         Case 2:13-cr-20402-RHC-LJM ECF No. 26, PageID.122 Filed 11/21/19 Page 1 of 4

PROB 12C-2                                                                                                  PACTS          DATE
(Rev. 08/18)   VIOLATION REPORT Emergency                                    U. S. Probation Office
                                                                             Eastern District of Michigan   36799          11/20/2019
               Warrant Request
NAME                                                    OFFICER                       JUDGE                         DOCKET #
GOSSMAN, Sean Paul                                      Corey D. Elder                Robert H. Cleland             13-CR-20402-01

ORIGINAL              SUPERVISION TYPE   CRIMINAL HISTORY     TOTAL OFFENSE LEVEL     PHOTO
SENTENCE DATE                            CATEGORY
04/17/2014            Supervised                              30
                                         II
                      Release
COMMENCED
09/02/2019

EXPIRATION

09/01/2024

ASST. U.S. ATTORNEY                      DEFENDANT ATTORNEY

Matthew A. Roth                          Rafael C. Villarruel

REPORT PURPOSE

    EMERGENCY JUDICIAL RESPONSE REQUESTED

ORIGINAL OFFENSE

Count 1: 18 U.S.C. §§ 2252A(a)(2) and 2252A(b)(1), Receipt of
Child Pornography
Count 2: 18 U.S.C. §§ 2252A(a)(5)(B) and 2252A(b)(2),
Possession of Child Pornography
SENTENCE DISPOSITION

Custody of the Bureau of Prisons for a term of 84 months as to Count 1 and one day, time served as to Count 2
to run concurrent, to be followed by a five-year term of supervised release as to each count, to run concurrent
with one another.

Modification: August 29, 2019, special condition added, “You will reside in a Residential Reentry Center (RRC) for
up to 180 days to establish income and appropriate housing. You must follow the rules and regulations of the center.
Subsistence is waived.”

Modification: November 18, 2019, special condition added, “You must participate in a mental health treatment
program and follow the rules and regulations of that program. The probation officer in consultation with the
treatment provider, will supervise your participation in the program (provider, location, modality, duration,
intensity, etc.). If necessary.”
ORIGINAL SPECIAL CONDITIONS

      1. The defendant shall participate in a program approved by the probation department for substance abuse
         which program may include testing to determine if the defendant has reverted to the use of drugs or
         alcohol. If necessary.
      2. The defendant shall successfully complete any sex offender diagnostic evaluations, treatment or
         counseling programs, and polygraph examinations as directed by the probation officer. Reports

                                                              Page 1 of 4
         Case 2:13-cr-20402-RHC-LJM ECF No. 26, PageID.123 Filed 11/21/19 Page 2 of 4

PROB 12C-2                                                                                            PACTS          DATE
(Rev. 08/18)     VIOLATION REPORT Emergency                            U. S. Probation Office
                                                                       Eastern District of Michigan   36799          11/20/2019
                 Warrant Request
NAME                                                 OFFICER                    JUDGE                         DOCKET #
GOSSMAN, Sean Paul                                   Corey D. Elder             Robert H. Cleland             13-CR-20402-01

               pertaining to sex offender assessments, treatment, and polygraph examinations shall be provided to the
               probation officer. Based on the defendant's ability to pay, the defendant shall pay the cost of diagnostic
               evaluations, treatment or counseling programs, and polygraph examinations in an amount determined by
               the Court and recommended by the probation officer.
      3.       The defendant shall not associate with minor children under the age of 18, except his own children. Any
               contact with a minor, other than defendant's own, must be in the presence of a responsible adult who is
               aware of the nature of defendant's background and current offense, and who has been approved by the
               probation officer. The defendant shall not frequent places where children congregate on a regular basis
               (such as but not limited to school grounds, playgrounds, child toy stores, video arcades, etc.).
      4.       The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act
               (42 U.S.C. 16901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex
               offender registration agency in which he resides, works, is a student, or was convicted of a qualifying
               offense.
      5.       The defendant shall provide the probation officer with accurate information about all computer systems
               (hardware/software), all passwords, and Internet Service Provider(s) that have potential and/or
               reasonable access to and abide by all rules of the U.S. Probation Department's Computer Monitoring
               Program. The defendant shall only access a computer approved by the U.S. Probation Department. The
               defendant shall consent to the probation officer conducting periodic unannounced examinations of all
               computer systems, which may include computer monitoring software at the defendant's expense. For the
               purpose of accounting for all computers, hardware, software and accessories, the defendant shall submit
               his person, residence, computer and/or vehicle to a search conducted by the U.S. Probation Department
               at reasonable times and manners. Defendant shall inform any other residents that the premises and their
               computer may be subject to a search pursuant to this condition. The defendant shall provide the probation
               officer with access to any requested financial information including billing records (telephone, cable,
               Internet, satellite, etc.).
      6.       The defendant shall not purchase, sell, view, or possess images, in any form of media or live venue that
               depict pornography, sexually explicit conduct, child erotica, or child nudity. The defendant shall not
               patronize any place where such material or entertainment is available.
      7.       The defendant shall access the Internet only through one Internet-capable device. All other Internet-
               capable devices, such as cellular phones and gaming consoles, shall not have the Internet connected. The
               defendant is prohibited from accessing any online computer service at any location including, but not
               limited to, public libraries, Internet cafes, and places of employment or education without the permission
               of the probation officer.
               Criminal Monetary Penalty: Special Assessment $200.00 ($175.00 balance).

The probation officer believes that the offender has violated the following condition of Supervised Release:

[ ] New Criminal Charges                                         [ ] Violent Conduct

[ X ] Whereabouts Unknown (Absconder)                            [ ] Other



                                                         Page 2 of 4
         Case 2:13-cr-20402-RHC-LJM ECF No. 26, PageID.124 Filed 11/21/19 Page 3 of 4

PROB 12C-2                                                                                                                PACTS          DATE
(Rev. 08/18)     VIOLATION REPORT Emergency                                                U. S. Probation Office
                                                                                           Eastern District of Michigan   36799          11/20/2019
                 Warrant Request
NAME                                                                  OFFICER                       JUDGE                         DOCKET #
GOSSMAN, Sean Paul                                                    Corey D. Elder                Robert H. Cleland             13-CR-20402-01


Violation of Standard Condition No. 6: “THE DEFENDANT SHALL NOTIFY THE PROBATION
OFFICER AT LEAST TEN DAYS PRIOR TO ANY CHANGE IN RESIDENCE OR EMPLOYMENT.”
On November 19, 2019, GOSSMAN left the Residential Reentry Center (RRC) for his scheduled therapy
appointment, failed to return as scheduled, and is considered absconded. The person under supervision never
notified the probation department he was changing his residence.
Violation of Special Condition: “YOU WILL RESIDE IN A RESIDENTIAL REENTRY CENTER (RRC)
FOR UP TO 180 DAYS TO ESTABLISH INCOME AND APPROPRIATE HOUSING. YOU MUST
FOLLOW THE RULES AND REGULATIONS OF THE CENTER. SUBSISTENCE IS WAIVED.”
As a rule of the RRC, GOSSMAN was to abide by a predetermined schedule dictating when he could be away
from the center. On November 19, 2019, GOSSMAN left the RRC for his scheduled therapy appointment, and
failed to return at the predetermined time, thus violating the rules of the RRC. GOSSMAN is considered
absconded.

I declare under penalty of perjury that the foregoing is true and correct.           DISTRIBUTION
PROBATION OFFICER
                                                                                     Court
s/Corey D. Elder/djl
734-741-2051
SUPERVISING PROBATION OFFICER                                                        PROBATION ROUTING


s/Ann R. Smith                                                                       Data Entry
734-741-2076

RECOMMENDING TO THE COURT
[X]            To issue a warrant


                               Superseding Violation Report will follow




                                                                             Page 3 of 4
         Case 2:13-cr-20402-RHC-LJM ECF No. 26, PageID.125 Filed 11/21/19 Page 4 of 4

PROB 12C-2                                                                                PACTS          DATE
(Rev. 08/18)     VIOLATION REPORT Emergency                U. S. Probation Office
                                                           Eastern District of Michigan   36799          11/20/2019
                 Warrant Request
NAME                                    OFFICER                     JUDGE                         DOCKET #
GOSSMAN, Sean Paul                      Corey D. Elder              Robert H. Cleland             13-CR-20402-01


THE COURT ORDERS:

[xx ] The issuance of a Warrant

[ ]            Other


                                                          s/Robert H. Cleland
                                                          United States District Judge

                                                          November 21, 2019
                                                          Date




                                            Page 4 of 4
